[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON DEFENDANT'S MOTION FOR CHILD SUPPORT
In this motion dated February 12, 2001 and now before this court, the defendant father, who has sole custody of the two minor children of the parties, seeks a court order requiring plaintiff mother to pay child support, unreimbursed medical expenses and daycare expenses in accordance with current child support guidelines.
The plaintiff mother is presently employed as a bookkeeper at Rocky Hill Automotive where she works twenty hours per week. Her financial affidavit indicates her gross weekly income to be $200 with a weekly net of $174 after the usual deductions.
Defendant is employed as a police officer for the Town of Wethersfield. He has a gross weekly income from his employment of $1,017 with a weekly net of $749 after the usual deductions.
The principal issue in this matter is whether or not plaintiff is presently working to her full capacity.
She is thirty five years old, has a high school education, and over the past several years has suffered from various rather serious health problems. Her principal present complaint is with her jaw. She suffers from T.M.J. disease, is unable to chew her food, and has migraine headaches constantly. In her words "I've had nine surgeries since 1989, have three or four doctor's appointments every month, and eat soft food CT Page 6671 ninety percent of the time. Any work I do is done at home." She mentioned current treatment with a Dr. James Grady, a psychiatrist, and Dr. Sheldon Gross for pain management. Above and beyond all her testimony it was the court's observation that plaintiff did not appear to be in the best of health.
Having considered all of the evidence in this matter, this court orders that plaintiff pay to defendant as child support the sum of $35 per week, that she pay 16% of the children's unreimbursed medical expenses, and that she not be required to make any child care contribution.
All financial orders shall become effective on the date of this order.
John D. Brennan Judge Trial Referee